OPINIÓN DISIDENTE DEL
JUEZ ASOCIADO SR. WOLP.
Este fué un caso en el cual la Corte de Distrito de Ponce formuló completas conclusiones de hecho con respecto a.las. cuestiones litigiosas que le fueron sometidas. Si se examinan las alegaciones se verá que no se levantó en la *531demanda o en la contestación ninguna cuestión sobre un su-puesto peligro atrayente vel non. De igual modo, tampoco fue presentada ninguna cuestión litigiosa acerca del deber en que está el dueño de un sitio de tomar las medidas or-dinarias para proteger a un tranagresor o persona con per-miso (lisensee), adulto o niño, una vez que el dueño sabía o tenía razón para saber que tal persona podría encontrarse en el sitio en cualquier momento. Ni tampoco es éste un caso como se resolvió o sugirió en la opinión emitida por esta corte en el caso de El Pueblo v. Valdés, 31 D. P. R. 223, en el cual la Corte de Apelación podía considerar las alegaciones como enmendadas para ajustarlas a la prueba, o la incongruen-cia inconsiderable. No encuentro nada en la transcripción de autos que siquiera muestre remotamente que había alguna controversia acerca de algún alegado peligro atrayente, o so-bre algún deber consiguiente de protección contra los trans-gresores o personas con permiso, la presencia de las cuales podría esperarse. Algunas de estas cuestiones las discutiré más adelante, pero ahora me dirijo a la condición de las cuestiones litigiosas y conclusiones relativas a las mismas. La teoría de la demanda, a la cual no se propuso ninguna enmienda, fué que el demandante era un empleado cuyos deberes le obligaban a acudir a un sitio donde había una maquinaria peligrosa que podía causar daño a cualquier persona que pasara por allí y que la demandada negligente-mente dejó de tenerla protegida.
Los hechos declarados probados por la corte demuestran que el demandado no era empleado de la demandada; que no tenía necesidad ni derecho de acercarse a la alegada maqui-naria peligrosa; que se le había prohibido ir allí; que la maquinaria estaba en un sitio' del departamento en el cual el público no tenía para qué ir; que la maquinaria estaba tan bien protegida que no había ninguna probabilidad de que alguien se causara daño al pasar por allí y que la en-trada a esta, .parte del departamento estaba prohibida. La *532opinión de la mayoría indicaba qne la inspección ocular del sitio hecha por el juez tuvo lugar tres años después del ac-cidente, pero dicha opinión de la mayoría no declara que la corte estuvo equivocada. La prueba sostiene la conclu-sión de la corte inferior no sólo en este respecto sino en todos los demás; en otras palabras, hubo prueba tendente a demostrar cada uno de los hechos declarados probados por la corte inferior. La corte inferior oyó declarar a los testigos y prevalece la presunción corriente de que las con-clusiones son correcta hasta tanto se demuestre claramente lo contrario. Creo que la opinión de la mayoría realmente no considera que las conclusiones no estuvieron justificadas por la prueba, sino que en cierto modo establece otras con-clusiones basadas en materias de prueba que quizás no han sido tratadas específicamente por la corte inferior.
Sin embargo, si no .había ninguna conclusión especial acerca de alguna de esta alegada prueba que esta corte con-sideró suficiente para justificar una revocación sin celebrar un nuevo juicio, necesariamente hubo una conclusión general a favor de la demandada. En vista de esta conclusión general la prueba necesariamente favorece a la demandada y no existe absolutamente ninguna razón que yo pueda ver por la cual los testigos del demandante habían de ser preferi-dos o necesariamente creídos. Cuando existía un conflicto la corte evidentemente creía.a los testigos de la demandada. Algunos de los testigos, por tanto, del demandante, cuyas declaraciones no fueron creídas por la Corte han de ser re-chazados en otros sentidos. Si esto tiene aplicación com-pleta en cuanto a la declaración de la madre y del hijo, de-mandantes en este caso nominal y real, es cuestión de poca importancia. He leído esta prueba y en vista de las con-clusiones de la corte no estoy convencido. Sostengo que debe ser difícil si no prácticamente imposible, revocar un caso basado en la prueba testifical cuando los jueces de la corte de revisión están en desacuerdo sobre la veracidad de los *533testigos. Entonces, a falta de parcialidad, pasión o prejui-cio o error manifiesto las conclusiones de la corte inferior establecen los beclios para la corte de apelaciones. Un juz-gador de casos, como es un juez o jurado, no está obligado a dar crédito aun a las declaraciones que no han sido con-tradichas. Véase anotación 8 A. L. B. 796 y siguientes.
Es muy posible que la corte sentenciadora no diera cré-dito a ninguna de las declaraciones que sostienen las teo-rías por virtud de las cuales fué revocado este caso. Por ejemplo, quizás la corte pudo haber dejado enteramente de dar crédito a las manifestaciones hechas por los testigos del demandante que tendían a demostrar que a este niño frecuentemente le daban residuos de helado si acaso. Digo “si acaso” porque la imaginación de un testigo puede mul-tiplicar casos. Es evidente que aun cuando algunos de los empleados, suponiendo que estuvieran perfectamente auto-rizados para hacerlo, en ocasiones aisladas, daban al niño demandante refrescos, si estas ocasiones no eran continuas o frecuentes, no había necesariamente ninguna razón para esperar que el niño estuviera en el sitio en un momento de-terminado como declara la opinión de la mayoría. La pre-sencia meramente ocasional de los niños en la propiedad ele una persona no es suficiente para suponer un conoci-miento por parte del dueño de que existe una atracción probable para los niños. Además, viendo que la corte clara-mente declaró probado que la presencia del niño estaba pro-hibida allí y que a este niño y a otros repetidas veces se les advirtió que salieran del sitio, aunque tal aviso podría no ser bastante en ciertos casos, exigiría por lo menos de una corte de revisión el estar Convencida de que las visi-tas de estos niños no eran ocasionales sino frecuentes.' De los hechos debió haber aparecido claramente que los niños podrían llegar en cualquier momento. Para revocar la sen-tencia esta corte debe indicar, me parece, por qué el juez sentenciador debió haber dado crédito a la prueba testifical *534de los demandantes. Ciertamente que si lo que estos tes-tigos declararon no era cierto el derecho de un demandante con una buena causa de acción a recobrar daños y perjui-cios no puede afectar a este caso.
El hecho saliente que se observa en las conclusiones de la corte y los autos es que el niño demandante era un trana-gresor. Por supuesto si es de aplicación la teoría de un peligro atrayente, estoy conforme en que el niño no era un transgresor, pero estoy enteramente satisfecho de que la cuestión del peligro atrayente no sólo no fué alegada o le-vantada sino que es totalmente inaplicable a cualquiera de los hechos de este caso. La opinión de la mayoría está más o menos dispuesta a admitir que fuera de la teoría del peligro atrayente el demandante sólo podía haber reco-brado por razón de algún deber superveniente en el dueño del sitio, de tenerlo protegido contra los transgresores cuya presencia razonablemente podría esperarse. Bajo ciertas circunstancias hasta los niños muy tiernos pueden ser trans-gresores. Un niño muy pequeño que sube por una ventana que está abierta es un transgresor cuya presencia el dueño generalmente no tiene la obligación de anticipar. Necesa-riamente si una persona tiene una ventana baja y una ma-quinaria peligrosa en poder suyo a la cual han venido los niños con suficiente frecuencia para prevenirla, el espíritu corriente de humanidad y la ley según lo concibo le im-pone el deber de proteger ese sitio. Sin embargo, toda clase de cosas en una casa así como estufas, máquinas de coser, varios aparatos eléctricos incluyendo los abanicos, se-rían peligrosas para un niño de corta edad. La mejor opi-nión que encuentro en cuanto al particular es la de que tra-tándose de niños que son muy pequeños o que no tienen gran inteligencia no existe ninguna posibilidad de imputar-les negligencia contributoria. Riggle v. Lens, 71 Ore., 126, 127; 131 Ann. Cases 1916 C. 1083; L. R. A. 1915 A 150, que aprueban la sentencia del Juez Jeremías Smith de *535Mass. La negligencia contributoria según se usa la frase presupone negligencia por parte del demandado, de modo que, como indican las autoridades, para que pueda recobrar un niño de muy corta edad, el deber de proteger debe primero demostrarse. En otras palabras, las autoridades indican de modoj claro que a un niño de corta edad no puede hacér-sele responsable por sus transgresiones. Sin embargo, su mera irresponsabilidad no impone ningún deber por parte del dueño de un sitio a menos que el deber exista por otra causa. Savannah, Florida & Western R. R. Co. v. Beavers, 54 L. R. A. 314, 113 Ga. 398, 29 Cyc. 446, nota 42. Estoy añora hablando de casos en los cuales no existe ninguna po-sibilidad para la aplicación de la teoría de un peligró atra-yente. T no estoy considerando la clase muy limitada de casos en los cuales surge un deber superveniente de prote-ger contra los transgresores. La proposición en la cual es-toy insistiendo es que el hecho de que un niño de ciertos años no pueda ser culpable de negligencia contributoria no impone ningún deber al dueño del sitio. La opinión de la corte inferior declaró probado que éste era culpable de ne-gligencia contributoria pero no veo que esta conclusión for-mara parte esencial de la opinión. TJn razonamiento erró-neo no constituye fundamento para la revocación. 4 C. J. 662.
Estoy dispuesto a ir tan lejos como cualquier otra persona al restringir a los dueños de maquinaria peligrosa de dar empleo a los niños. Rivera v. Rivas, 31 D. P. R. 361, 374. Podría, por tanto, tener yo algunas simpatías con la teoría del caso del demandante como ha sido presentado o sea, que era un empleado del dueño. Bajo la condición de la. ley como ha sido sentada por los precedentes podría existir cierta duda acerca de si un empleado, adulto, o niño, tendría hasta tanto derecho como un transgresor o persona con per-miso. En otras palabras, por malo que pueda ser el emplear a un niño donde se usa maquinaria peligrosa, sin embargo *536un empleado, según la ley, asume ciertos riesgos. La opi-nión de la mayoría — nominalmente a lo menos — admite que el demandante no estaba empleado por el dueño del local, pero ciertas indicaciones hechas en la última parte de la opinión me dejan en duda con respecto a si la opinión de la mayoría no consideró a este niño como un cuasi empleado. Si, como indican las conclusiones de la corte inferior, él no era un empleado, debo considerar que este cuasi empleo no forma verdadera parte de este caso. En todos y en cada caso la corte declaró probado que no era peligroso para nadie andar por donde estaba esta maquinaria. No be po-dido descubrir nada en la prueba con excepción del becbo de que* el mucbacbo fué realmente cogido por la maquinaria que establezca el becbo de que la maquinaria estaba pro-tegida deficientemente. Antes de que la doctrina de res ipsa loquitur se aplique tengo la idea de que es la ley en todas partes que para que un demandante pueda recobrar debe probar que se encontraba en un sitio donde tenía de-recho a estar. De una lectura de los autos estoy plena-mente convencido de que este accidente no pudo baber ocu-rrido si este mucbacbo hubiera mantenido sus pies en el te-rreno y no para sus propios fines independientes hubiera subido a un sitio más cerca de donde estaba la maquinaria peligrosa. Aunque soy fuertemente de opinión de que ni las alegaciones ni los autos justifican las teorías por virtud de las cuales fué revocado este c'aso, como tres jueces han filmado su aprobación a la revocación de la sentencia, tra-taré de examinar la condición de la ley y los hechos en estos particulares.
Si las cuestiones litigiosas como han sido presentadas sólo habían de ser consideradas el apelado, en mi opinión, innecesariamente en su alegato anticipó la posibilidad de que pudiera ser aplicable la teoría de un peligro atrayente y procedió a expresar algunas razones por las cuales esa teoría no podía ser aplicada. TJna de ellas fué que el niño *537no se encontró en el sitio donde estaba por razón de nna maquinaria atrayente. Esto está sostenido por la misma' declaración del niño demandante. El manifestó que oyó nn ruido y fué a averiguar qué era ese ruido. Si su manifes-tación fué cierta, lo que dudo, y creo que esta corte duda, él solamente fué atraído por el ruido. Entonces si se hu-biera quedado quieto no hubiera sido lesionado. No en-cuentro ningún caso que sostenga que cuando una persona tiene una maquinaria en su establecimiento aun cuando esté enteramente abierta y sin protección pero que es útil y ne-necesaria para su negocio, dicha persona está en el deber de proteger a los niños que no son traídos al sitio debido a la maquinaria sino que pasan por allí con algún otro fin. Véase en contrario el Caso de Briscoe v. Henderson Lighting and Power Co., 19 L. R. A. (N. S.) 1116. La declaración del muchacho demostraría que él no fué allí debido a la ma-quinaria atrayente, si su declaración ha de ser creída. Por supuesto, si su declaración no se cree en este sentido, entonces muy poco valor puede dársele a nada que diga. La opinión de la mayoría creía aparentemente, a pesar de lo que dice el muchacho que él fué allí debido a la situación atractiva del sitio. Aun así sostengo que él no fué allí Con el objeto de jugar, como es, si no me equivoco, el objeto universal en los casos de peligro atrayente. El fué allí a ob-tener algo para sí mismo. En Massachusetts una niñita entró a una tienda llevándola de la mano su padre mientras éste hacía algunas compras. Ella se soltó de su mano para comprar refrescos. Cerca de este sitio funcionaba un mo-lino de café y para coger algunos de los granos ella metió la mano y perdió sus dedos. La corte, por conducto del juez señor Oliver Wendell Holmes, ahora miembro de la Corte Suprema de los Estados Unidos, dijo: “La tentación no es siempre una invitación, según se entiende la ley común por las personas más competentes, esto es, no excusa una transgresión porque haya la tentación de realizarla ni hace *538que los dueños de propiedad queden obligados a tener en cuenta la infracción de los derechos de propiedad porque hubiera podido preverse la tentación de mentes no educadas, de infringirlos.” Holbrook v. Aldrich, 168 Mass. 15. Admitiendo que quizás algunas de las cortes podrían sostener que como el niño era primeramente un invitado como lo son todas las personas que van a una tienda a comprar, que el molino de café era un peligro atrayente y por tanto que el dueño debió haberlo tenido protegido. En otras palabras, cuando existe un peligro atrayente surge un deber de pro-teger. En el presente caso el niño en manera alguna era un invitado. Como indicó el juez Holmes, bajo la supuesta teoría, él era meramente tentado. En el caso de Erie R. R. v. Hilt, 247 U. S. 97, el demandante era un muchacho de me-nos de siete años de edad y había estado jugando bolas cerca del desvío cuando una bola corrió bajo el carro. El muchacho trató de coger la bola con su pie y mientras hacía esto el carro volvió para atrás lesionándole el pie. La corte resolvió por conducto del juez, Sr. Holmes, que el niño no actuó movido por la tentación que léJ ofrecían los carros sino por el deseo de recoger su bola como en el caso de Holbrook v. Aldrich, supra.
La teoría de un peligro atrayente o los casos de plata-formas giratorias están casi sino universalmente basada en la tendencia de los niños a jugar Con cualquiera o todas las cosas que lleguen a su alcance. Según entiendo estos casos, y algunos de ellos con sus aplicaciones se citan en 19 L. R. A. (N. S.) pág. 1094 y siguientes el niño o niños o han sido directamente invitados o inducidos a ir al sitio por algo que es atractivo y debieron haber estado prote-gidos. En los casos de plataforma giratoria como típicos donde los niños pueden jugar con tales objetos movibles, la Compañía de Ferrocarriles no solamente debe cerrar la pla-taforma sino ponerle candado. La Compañía de Ferroca-rril en este caso está obligada a anticipar que un niño sa-*539cara un enganche y procederá a jugar con el disco giratorio. La mayoría de los casos en los cuales se invoca la doctrina se funda en la atracción de locales adyacentes a la carre-tera, donde la atracción del objeto puede tentar a los niños. No encuentro ningún caso donde se imponga el deber al dueño de proteger contra maquinaria peligrosa en una parte distante de su local hasta que la presencia actual de los ni-ños y la probabilidad de su parte de ser lesionados llamen de algún modo su atención. La Porto Rico Drug Co. avisó a los niños que no entraran en su establecimiento; tomó medidas para resguardar la propia maquinaria. Pero no hay nada que yo encuentre en el caso que demuestre que cualesquiera de estas medidas se tomaran porque el dueño temía que la maquinaria fuera atractiva para los niños. Una o dos entradas por los niños por sí no implica una invi-tación. Wilmot v. McPadden Jr. et al., 19 L. R. A. (N. S.) 1101; Kisler’s Administrator v. Kentucky Distilleries and Warehouse Co., et al., 112 S. W. 913; McDermott v. Burke, 256 Ill. 401; Fitzpatrick v. Penfield, 109 Atl. 653. En este último caso se resolvió que el dueño de establecimientos que permite usarlos como sitio de juego por determinado tiempo podría ser considerado como que ha hecho una invitación a los niños para entrar a su sitio pero la corte resolvió que el uso de un solar abierto como lugar ele juego de los niños todos los días por cuatro domingos y posiblemente una o dos veces más no era lo frecuente o Continuado para conocer al solar como un lugar de juego de modo que el dueño tenga que ejercer tal cuidado or-dinario que lo mantenga en condiciones de seguridad para los niños. _ Si debo ir tan lejos como fué la Corte de Pennsylvania es otra cuestión pero resulta perfectamente claro 'en este caso que el mero hecho de que algunos niños hubie-ran sido notificados de no entrar en el departamento por razones que no se revelan claramente no implica una invita-ción por parte del dueño.
*540Hay una extensa olase de casos que envuelven estan-ques, cisternas y otras excavaciones en la que el dueño casi umversalmente no está obligado a tenerlos protegidos contra los niños. Savannah, Florida & Western Railway Co. v. Beavers, 54 L. R. A. 314. Esta y muchas otras cosas son muy frecuentes en la' vida de los agricultores o dueños dé-las fincas para requerir precaución. Un agricultor puede dejar un vagón en una pendiente en su misma finca sin tener ninguna necesidad de tomar medidas contra la posi-bilidad de que un niño vecino pueda subir al vagón, po-nerlo en movimiento y ser lesionado. George v. Los Angeles Railway Co., 126 Cal. 364, Kaumeier v. City Electric R. Co., 116 Mich. 312. Hay muchos otros objetos a los cuales se refieren los casos o que pueden ser imagina-dos, así como hornos, máquinas de coser, abanicos y apa-ratos eléctricos, y muchas otras cosas que todo el mundo usa que son tan Corrientes que la ley no puede imponer una responsabilidad a los dueños de proteger a otras personas. Los casos de plataformas giratorias son todo lo contrario y hay casos intermediarios en los cuales el deber surge o no de acuerdo con las circunstancias. Ahora bien, sostengo, a riesgo de repetir que cualquier maquinaria peligrosa en la parte privada de la propiedad de una persona o estable-cimiento de un negocio cae dentro de la ciase de estanques y pozos hasta que se demuestre primero que los niños han sido indebidamente atraídos por la maquinaria. Peters v. Bowman, 115 Cal. 356 y otros anteriormente citados. La cuestión de conocimiento desempeña un papel importante.
No encuentro ninguna base suficiente en los autos que demuestre que ya los dueños o cUalesquier otros de los em-pleados de la Porto Eico Drug Co. supieron o tenían mo-tivos para saber que esta maquinaria era un peligro atra-yente. Indianapolis Water Co. v. Harold, 83 N. C. 993; National Metal Edge Box Co. v. Agostini, 258 Fed. 109, Heller v. New York, N. H. & H. R. Co., 17 A. L. R. 823, *541829. Aunque a los niños se les ñabía prohibido aproxi-marse y a este muchacho se le había dicho que no fuera allí, no existe ninguna prueba que se me haya indicado que demuestre que algún niño fuera jamás atraído al sitio como se emplea la palabra, por esta máquina trituradora de hielo. En tanto desempeña un papel el conocimiento, y debe ser un elemento para que el caso sea una excepción, tal conocimiento no puede imputarse contra la Porto Rico Drug Company. El hecho de que la presencia del niño, se-gún la teoría de esta corte, podría esperarse allí para bus-car hielo y aserrín o los desperdicios ele refrescos o de-más, no hace que el caso quede comprendido en la doctrina de los casos de plataforma giratoria. El deber de prote-ger contra aquellos tranagresores que pueden esperarse es una cuestión distinta.
Con respecto, entonces, al deber superveniente de un dueño de úna propiedad de protejer el sitio contra transgre-sores, repito que nó encuentro nada en la prueba que jus-tifique la aplicación de esta teoría. Examinemos uno de los casos principales citados por la opinión de la mayoría o sea el de Felton v. Aubrey, 74 Fed. 350. Este es el caso muy conocido en el cual una compañía de ferrocarriles aun en su misma vía tenía derecho a esperar que llegaran niños o hasta adultos y por tanto se le requería que usara cui-dado ordinario para evitar causarles daño. En otras pa-labras en este caso existió un deber público o cuasi público. La parte más importante de esta opinión, sin embargo, como en el caso ele Walsh v. Pittsburg Railways Co., 32 L. R. A. (N. S.) 559 y nota detallada, es el elemento de conocimiento y no solamente existe dicho elemento de la posible presencia de los niños sino también el conocimiento de que adultos o ni-ños puedan ser lesionados por el paso de los trenes. En-cuentro que los autos no demuestran que nadie sabía que un niño a diferencia de un adulto, podía ser lesionado por esta maquinaria. No existe ninguna prueba fuera del hecho del *542propio accidente, que en el curso verdadero de los sucesos algún niño podía ser o sería lesionado, especialmente si tal niño meramente pasaba por el rededor del sitio sin subirse. No me es posible ver cómo es que por el hedió de que uno o varios de los empleados dieran a este niño sobrantes de refrescos o' le enviaran a hacer mandados diera a ninguno de ellos motivo para sospechar que el niño sería lesionado por la maquinaria. Exigir de un dueño de un estableci-miento aun cuando él supiera que los niños podrían espe-rarse allí ocasionalmente o hasta frecuentemente, que pro-teja el sitio contra accidente que nunca han sido conocidos antes, es una teoría que no encuentro en ninguna parte en los casos reportados. Alguna relación causal debe demos-trarse que existe entre el incumplimiento del deber y el accidente. Willis Swartwood’s Guardian et al v. Louisville & Nashville R. Co. 19 L. R. A. (N. S.) 1112.
Hay otra cuestión a la. cual no se ha hecho referencia en la opinión de la mayoría y esa es la cuestión de mandato. Suponiendo que fuera cierto que estos alegados empleados tenían motivo para sospechar la presencia de un niño por-que le habían dado sobrantes de refresco y enviado a ha-cer mandados, ¿cómo pueden ser imputados estos actos en contra de los dueños sin demostrarse primero que los ac-tos particulares estaban dentro del alcance de los deberes de tales empleados? Los autos no revelan y creo que sería difícil probar que estos actos estaban autorizados o hasta sostenidos por el dueño o dueños de la Porto Bico Drug Co. o por alguno de sus directores o superintendentes. El acto debe estar razonablemente comprendido en el alcance del deber del empleado. Sweeden v. Atkinson Improvement Company, 27 L. R. A. (N. S.) 124; Davis v. Ohio Valley Banking & Trust Co., 15 L. R. A. (N. S.) 402. La opi-nión de la mayoría expresa que este sitio se convirtió de hecho en una trampa preparada para el niño en este caso. Parece ser una contestación suficiente a cualquier teoría de *543‘‘trampa preparada” que antes de que el dueño pueda ser ñeolio responsable por tal alegada trampa preparada debe hacerse constar que él sabía o tenía motivo para saber que era tal trampa preparada. Una trampa preparada implica malicia o tal negligencia que perturbaría el sentido de la justicia al dejarlo sin protección. Si había tal trampa pre-parada no creo que se escaparía a la observación de un juez sentenciador. Además de esto, sin embargo, sostengo que cuando un demandante intenta recobrar por la teoría de trampa preparada, su demanda debe revelar y la prueba justificar que él procedía basado en esa teoría, que notificó enteramente a la demandada antes de terminarse el juicio que una trampa preparada era la teoría de su caso. Esto me trae al punto más importante de este caso.
líe indicado antes que las alegaciones no justifican la revocación de esta sentencia. El juez Thompson, en su obra sobre Negligencia critica a las cortes que consideran a un niño como un transgresor cuando había un peligro atrayente y no creo que yo estaría en desacuerdo con él cuando existe un peligro atrayente. El juez Thompson, sin embargo, estoy seguro, no seguiría a esta corte en su omi-sión en observar la necesidad de una alegación suficiente en la demanda. En el artículo 7582, Suplemento de su Obra, dice: “La demanda en una acción por lesiones a un niño que jugaba al rededor de una maquinaria debe alegar o que hubo una invitación real para los niños a jugar alre-dedor de la maquinaria o que era tan particular y singular-mente atractivo para los niños que constituía una invitación implícita. El cita el caso de Driscoll v. Clark, 32 Mont. 172, caso muy interesante y in pari materia; son también apli-cables los casos de Fusselman v. Yellowstone Valley, Land & Irrigation Co., 163 Pac. 475; San Antonio & Aransas Pass Ry. Co. v. Morgan, 92 Tex. 98. Véase también 29 Cyc. 567.
El caso de Lee v. Kirby, 217 S. W. 895, resume la ley muy bien al resolver que es un precepto correcto y bien sen-*544tado de la ley de negligencia qne cuando un demandante alega en su petición los elementos de negligencia de que se queja no puede recobrar basado en ningún elemento de ne-gligencia que no baya especificado. La corte, en ese caso, llama la atención muy sabiamente a que una de las razones es que a un demandante no debe permitírsele recobrar por algo de que no se queja y de lo cual no ba becbo al deman-dado ninguna notificación.
Una demanda ordinariamente es suficiente si alega ne-gligencia en términos generales, esto es, en cualquier caso corriente de negligencia que no envuelva ninguna teoría especial como la de una trampa preparada. Sin embargo, aun en el caso en que sólo la negligencia corriente, si la frase puede usarse, ba de imputarse al demandado si la demanda se funda en una teoría, el demandante no puede recobrar fun-dado en otra. En lo que a mi respecta estoy preparado para resolver que un demandante no .tiene derecho a pretender recobrar debido a la omisión de un demandado en protegerle de una maquinaria peligrosa y pretender enton-ces recobrar en la Corte de Apelación por el fundamento de que todas las actuaciones del demandado constituyeron .una trampa preparada.
Como ya be indicado, no encuentro nada en la transcrip-ción de los autos que demuestre ninguna especie de notifi-cación a la demandada de las teorías por las cuales el caso ba sido tramitado o resuelto en esta corte. Digo “ trami-tado en esta corte” porque en la segunda vista de este caso el abogado del demandante alegó en parte algunos de los be-cbo s o teorías por los cuales la sentencia fué revocada. Son numerosos los casos donde se sostiene que antes de que pue-dan ser consideradas las alegaciones como enmendadas debe haber alguna clase de notificación hecha al demandado o alguna, actuación por su parte por la cual prácticamente está impedido y las enmiendas sólo se permiten para sostener no para revocar una sentencia. Véase toda la nota mono*545gráfica en el caso de Ellinghouse v. Ajax Live Stock Co. L. R. A. 1916 D, citado en el caso de Valdés, supra, y especialmente las páginas 843, 861.
La sentencia de esta corte no se ajusta a las alegaciones. Por supuesto que frecuentemente no puede uno decir cuando se dicta una sentencia cuál fue la teoría de la corte senten-ciadora a menos que la corte establezca conclusiones de he-cbo. Si la corte inferior en este caso hubiera formulado conclusiones de hecho relativas a que todas las actuacio-nes de la demandada constituían un lugar atrayente, diría que la sentencia no siguió a la demanda. Cualquier teoría de un lugar atrayente vel non, ya proceda de la teoría de un peligro atrayente o de un deber hacia los niños transgre-sores si se descubre su presencia, era cor am non judice. Baker v. Shafter, 231 S. W. 349; Fusselman v. Yellowstone Valley Land & Irrigation Co. (Mont.), 163 Pac. 473, supra.
Estoy autorizado para decir que el Juez Asociado Al-drey está de acuerdo con esta opinión disidente.